


Exhibit 10.42

 

SEPARATION AGREEMENT & RELEASE OF CLAIMS

 

This is a Separation Agreement and Release of Claims (“Agreement” or “Release”)
between HD Supply, Inc., HD Supply Holdings, Inc., their subsidiaries,
affiliates, predecessors, and related entities (hereinafter collectively
referred to as the “Company”) and Ricardo Nunez (the “Employee”).

 

WHEREAS, the Employee’s employment with the Company is being terminated as a
result of a reorganization; and

 

WHEREAS, the Employee understands the Company regards the representations by him
as material and that the Company is relying on these representations in entering
into this Agreement;

 

NOW, THEREFORE, the Company and the Employee agree as follows:

 

1.                                      Termination Date.  The Employee’s last
day of employment will be April 1, 2015 (“Termination Date”).  Therefore,
Employee shall not accrue any vacation days or credit subsequent to the
Termination Date.

 

2.                                      Separation Payments.  Employee shall
receive separation payments at the rate of $436,770.00 per year, subject to
applicable tax withholding, paid on a bi-weekly basis through March 31, 2017. 
Any pay continuation pursuant to this Agreement shall terminate and be forfeited
upon breach of Employee of any of the terms of this Agreement.

 

3.                                      Benefits.  Employee’s benefits shall end
on the last day of the month in which the Termination Date falls, pursuant to
the terms of such plans and applicable law.

 

4.                                      Discretionary Payment. Employee shall
receive a one-time discretionary payment of $8,455.00, net of taxes, to assist
with paying the COBRA medical premiums.  This payment was calculated as the
difference between the monthly COBRA premium rate of $1,198.86 for the Anthem
Premium Medical Plan and the employee monthly premium deduction of $494.33
(($1,198.86 per month - $494.33 per month) X 12 months).

 

5.                                      Company Vehicle.  The Employee has been
provided a company vehicle for his use.  The vehicle is:  Make: Mercedes; Model:
S Class 4 Door Sedan; Year: 2012.  As of the Termination Date, Employee will
have the option to purchase this company vehicle for $1.00 plus applicable taxes
and title fees.  The Company will provide a gross up payment to cover the
additional tax on the difference between the purchase price and the fair market
value of the car. The purchase must be completed no later than seven (7) days
following the Termination Date.

 

6.                                      Annual Incentive Plan.  Employee will
receive an Annual Incentive Plan award payment for the 2014 fiscal year based on
actual business results, provided that said payment shall be capped at the 100%
target performance level (“Target”) in the event actual business results exceed
Target.  Such payout shall occur as soon as administratively possible after its
normally scheduled payout time (but in no event later than April 15, 2015). The
Company has the sole discretion to determine the amount of such bonus.  Employee
shall not be entitled to any other payments other than those described in this
Agreement.

 

7.                                      Stock Awards.

 

a.              Pre-IPO Vested Options. All Employee’s options to purchase
Company’s common stock that were granted before June 26, 2013 (“Pre-IPO
Options”) that are vested and outstanding as of the Termination Date shall
remain exercisable through 5:00 p.m. on June 30, 2015, and shall otherwise be
controlled by the terms of the Employee Stock

 

--------------------------------------------------------------------------------


 

Option Agreement, Employee Stock Subscription Agreement and the HDS Investment
Holding, Inc. Stock Incentive Plan pursuant to which said Pre-IPO Options were
granted. Any portion of the Pre-IPO Options not exercised by 5:00 p.m. on
June 30, 2015 will be forfeited and cancelled.

 

b.              Accelerated Vesting of At-IPO Options. Employee’s 57,200
outstanding, unvested options granted on June 26, 2013 that are originally
scheduled to vest on June 26, 2016 (Award ID 249) (“At-IPO Options”) are hereby
amended to vest on the Termination Date. The At-IPO Options shall remain
exercisable through 5:00 p.m. on March 31, 2016, and shall otherwise be
controlled by the terms of the Employee Stock Option Agreement and the 2013
Omnibus Stock Incentive Plan pursuant to which the At-IPO Options were granted,
except as modified by this Agreement. The At-IPO Options are subject to
forfeiture for any earlier breach of this Agreement. Any portion of the At-IPO
Options not exercised by 5:00 p.m. on March 31, 2016 will be forfeited and
cancelled.

 

c.               Forfeiture of All Other Unvested Equity Awards. All other
unvested equity awards shall be forfeited and cancelled on the Termination Date
(19,246 total restricted stock awards (Award ID 1520) granted on March 6, 2014).

 

d.              Insider Trading. Employee acknowledges that he may not trade in
Company securities while he is in possession of the Company’s material nonpublic
information, including after the Termination Date, until that information has
become public or is no longer material.

 

e.               10b5-1 Plan. Any modification or termination of Employee’s
10b5-1 plan should be pre-cleared through the Company’s normal pre-clearance
channels (via email to hdstradpreclearance@hdsupply.com)

 

8.                                      Outplacement Services. In lieu of
providing outplacement services, the Company shall pay Employee a lump sum
amount that after the deduction of applicable tax withholding will result in a
net payment $10,000.00 to Employee.  Such payment shall be made on or before the
30th day after the Effective Date of this Agreement.

 

9.                                      Release of Claims.  The Employee and
Employee’s heirs, assigns, and agents release, waive and discharge the Company
and its past and present directors, officers, employees, parents, subsidiaries,
affiliates, related entities, and agents and each of its and their predecessors,
successors and assigns from each and every claim, action, right, complaint or
application of any sort, known or unknown, arising on or before the Effective
Date.

 

a.              The foregoing release includes, but is not limited to, any claim
of discrimination on the basis of race, sex, religion, sexual orientation,
national origin, disability, age, or citizenship status; any other claim based
on any local, state, provincial, or federal prohibition, including but not
limited to claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 1981, the Age Discrimination in Employment Act of 1967, as amended,
the Family Medical Leave Act, the Fair Labor Standards Act, the Americans With
Disabilities Act, or the Employee Retirement Income Security Act, as amended;
any claim arising out of or related to any alleged express or implied employment
contract, any other alleged contract affecting terms and conditions of
employment, or an alleged covenant of good faith and fair dealing; or any claim
for severance pay, bonus, salary, sick leave, stocks, attorneys’ fees, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit.

 

b.              The Employee represents that Employee understands the foregoing
release, that rights and claims under the Age Discrimination in Employment Act
of 1967, as amended, are

 

2

--------------------------------------------------------------------------------


 

among the rights and claims against the Company Employee is releasing, and that
Employee understands that Employee is not presently releasing any future rights
or claims that might arise after the Effective Date.

 

c.               The Employee further agrees never to sue the Company or its
past and present directors, officers, employees, parents, subsidiaries,
affiliates, predecessors, related entities, and agents and each of its and their
predecessors, successors and assigns or cause the Company or its past and
present directors, officers, employees, parents, subsidiaries, affiliates,
predecessors, related entities, and agents and each of its and their
predecessors, successors and assigns to be sued, regarding any matter within the
scope of the above release. If the Employee violates this section of the
Agreement, the Company may recover all damages as allowed by law, including all
costs and expenses, including reasonable attorneys’ fees, incurred in defending
against the suit.

 

d.              Employee hereby agrees that on the Termination Date, Employee
will execute a separate release of claims, a copy of which is attached hereto as
Exhibit “A”.

 

10.                               Confidential Information and Trade Secrets. 
The Employee acknowledges that through Employee’s employment with the Company,
Employee has acquired and had access to the Company’s Confidential Information. 
Employee further acknowledges that Employee has not published, disclosed or used
any of the Company’s Confidential Information except in accordance with
Employee’s duties for the Company.  The Employee agrees that, for a period of
three years after the Effective Date, Employee will hold in confidence all
Confidential Information of the Company and will not disclose, publish or make
use of such Confidential Information, unless compelled by law and then only
after notice to the Senior Vice President, Human Resources of the Company. 
Employee further agrees to return all documents, disks, or any other item or
source containing Confidential Information, or any other Company property, to
the Company on or before the Termination Date.  If the Employee has any question
regarding what data or information would be considered by the Company to be
Confidential Information, the Employee agrees to contact the Senior Vice
President, Human Resources for written clarification.  “Confidential
Information” shall include any data or information, other than trade secrets,
that is valuable to the Company and not generally known to competitors of the
Company or other outsiders, regardless of whether the confidential information
is in printed, written, or electronic form, retained in the Employee’s memory,
or has been compiled or created by the Employee.  This includes, but is not
limited to: technical, financial, credit marketing, personnel, staffing,
payroll, computer systems, marketing, advertising, merchandising, operations,
strategic planning, product, vendor, customer or store planning data, trade
secrets, or other information similar to the foregoing.

 

a.              The Employee also acknowledges that through Employee’s
employment with the Company Employee has acquired and had access to the
Company’s Trade Secrets.  The Employee further acknowledges that the Company has
made reasonable efforts under the circumstances to maintain the secrecy of its
Trade Secrets.  Employee agrees to hold in confidence all Trade Secrets of the
Company that came into Employee’s knowledge during employment by the Company and
shall not disclose, publish, or make use of at any time such Trade Secrets for
so long as the information remains a Trade Secret.  “Trade Secret” means
information, without regard to form, including, but not limited to, any
technical or non-technical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plans, strategic
plans, product plans, or list of actual or potential customers or suppliers
which is not commonly known by or available to the public and which information:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

3

--------------------------------------------------------------------------------


 

b.              The Employee further acknowledges that his/her breach of any of
the covenants in this section of the Agreement would result in immediate and
irreparable harm to the Company, its parents, subsidiaries, affiliates or
related entities that cannot be adequately or reasonably compensated by law. 
Accordingly, the Employee agrees that the Company shall be entitled, if any such
breach shall occur or be threatened or attempted, if it so elects, to seek from
a court a temporary, preliminary, and permanent injunction, without being
required to post a bond, enjoining and restraining such breach or threatened or
attempted breach by the Employee.

 

11.                               Non-competition and Non-Solicitation.

 

a.              You agree that you will not, for a period of two (2) years
following the Termination Date enter into or maintain an employment,
contractual, or other relationship, either directly or indirectly, to provide
services to any company or entity engaged in any way in a business that competes
directly or indirectly with the Company, its parents, subsidiaries, affiliates
or related entities.  In addition the Employee agrees not to induce, or attempt
to influence, directly or indirectly, any customer, independent contractor or
supplier of the Company to: (i) terminate a contract or other relationship with
the Company; or (ii) divert new business away from the Company to a competitor.

 

b.              The Employee agrees that for a period of two (2) years following
the Termination Date, Employee will not directly or indirectly solicit or
attempt to solicit any business related to the business of the Company existing
as of the Termination Date from any of the Company’s customers or suppliers with
whom Employee had business contact or about whom Employee received Confidential
Information during the one-year period prior to Employee’s Termination Date

 

c.               The Employee agrees that for a period of two (2) years
following the Termination Date, Employee will not directly or indirectly solicit
any person who is an employee of the Company to terminate his or her
relationship with the Company without prior written approval from the Senior
Vice President, Human Resources of the Company.

 

12.                               Breach by Employee.  The Company’s obligations
to the Employee under this Agreement are contingent on Employee’s performance of
Employee’s obligations under this Agreement. Any breach by Employee of this
Agreement will entitle the Company to stop any further payments to be paid under
the agreement and to all its remedies allowed in law or equity, including but
not limited to the return of any payments that it made to Employee under this
Agreement to the extent permitted under federal, state and local law.

 

13.                               Employee Availability.  Employee agrees to
make himself reasonably available to the Company to respond to requests by the
Company for information pertaining to or relating to the Company and/or the
Company’s affiliates, subsidiaries, agents, officers, directors or employees
which may be within the knowledge of the Employee.  Employee agrees to cooperate
fully with the Company in connection with any and all existing or future
litigation, charges, or investigations brought by or against the Company or any
of its past or present affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, in which and to the extent
the Company deems the Employee’s cooperation necessary.  In conjunction with
Employee’s commitments under this paragraph, the Company will reimburse the
Employee for reasonable out-of-pocket expenses incurred as a result of such
cooperation

 

4

--------------------------------------------------------------------------------


 

14.                               Tax Matters.  This Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986 (the “Code”), as amended, and if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Code Section 409A. Each payment of compensation under the Agreement
shall be treated as a separate payment of compensation for Section 409A
purposes, including for purposes of applying the exclusion from Code
Section 409A for certain short-term deferral amounts. It is intended that
amounts payable pursuant to this Agreement shall be excluded from the
requirements of Code Section 409A either under the separation pay exception or
as short-term deferral amounts to the maximum possible extent

 

15.                               Non-Disparagement.  The Employee agrees that
Employee will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of the Company or any of its past or
present affiliates, subsidiaries, agents, officers, directors or employees to
anyone, including but not limited to the media, public interest groups and
publishing companies.

 

16.                               Employee Acknowledgements.   Employee
acknowledges that Employee is knowingly and voluntarily waiving and releasing
any rights he/she may have under the Age Discrimination in Employment Act of
1967.  Employee also acknowledges that the consideration given for the waiver
and release set forth in this Agreement is in addition to anything of value to
which Employee was already entitled without the waiver and release.  Employee
further acknowledges that Employee has been advised by this writing, as required
by the Older Workers’ Benefit Protection Act, that:  (1) his/her waiver and
release does not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (2) he/she should consult with an attorney
prior to executing this Agreement; (3) he/she has at least twenty-one (21) days
to consider this Agreement (although he/she may by his/her own choice execute
this Agreement earlier); (4) he/she has seven (7) days following his/her
execution of this Agreement to revoke the Agreement; and (5) this Agreement
shall not be effective until the date upon which the revocation period has
expired (“Effective Date”).  Employee may revoke this Release only by giving the
Company formal, written notice of Employee’s revocation of this Agreement, which
should be addressed to Charles White, HD Supply, Inc., 3100 Cumberland Blvd.,
Suite 1700, Atlanta, GA 30339 and which must be received by Mr. White by the
close of business on the seventh (7th) day following Employee’s execution of
this Agreement.

 

17.                               Non-Assignment.  The Employee represents and
warrants that as of the date of this Release he has not assigned or transferred,
or purported to assign or transfer, to any person, firm, corporation,
association or entity whatsoever any released claim.  Employee hereby agrees to
indemnify and hold the Company and its past and present directors, officers,
employees, parents, subsidiaries, affiliates, related entities, and agents
harmless against, without any limitation, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, court costs,
expenses, including attorneys’ fees, causes of action or judgments based on or
arising out of any such assignment or transfer.

 

18.                               Entire Agreement.  This Release constitutes
the entire understanding between the parties. The parties have not relied on any
oral statements that are not included in this Separation Agreement and Release
of Claims.  Any modifications to this Release must be in writing and signed by
the Senior Vice President, Human Resources of HD Supply.

 

19.                               Governing Law.  This Agreement shall be
construed, interpreted and applied in accordance with the law of the State of
Georgia, without giving effect to the choice of law provisions thereof. 
Employee and the Company hereby irrevocably submit any dispute arising out of or
relating to this Agreement to the exclusive concurrent jurisdiction of the state
and federal courts located in Georgia.  Employee and

 

5

--------------------------------------------------------------------------------


 

the Company also both irrevocably waive, to the fullest extent permitted by
applicable law, any objection either may now or hereafter have to the laying of
venue of any such dispute brought in such court or any defense of inconvenient
forum for the maintenance of such dispute, and both parties agree to accept
service of legal process in Georgia.

 

20.                               Arbitration.  Any dispute, controversy, or
claim arising out of or related to this Agreement, including, but not limited
to, a claim for breach or an action for declaratory judgment regarding the
validity of this Agreement or any provision hereof (a “Claim”), shall be settled
by final and binding arbitration pursuant to the rules of the American
Arbitration Association.  Any such arbitration shall be conducted by one
arbitrator mutually acceptable to the parties, who has substantial experience in
the matters covered by this Agreement.  If the parties are unable to agree on
the arbitrator within thirty (30) days of one party’s giving the other party
written notice of intent to arbitrate, the American Arbitration Association
shall appoint an arbitrator with such qualifications to conduct such
arbitration.  The decision of the arbitrator shall be conclusive and binding on
the parties.  The arbitration shall be conducted in Georgia or such other
location to which the parties may agree.  The arbitrator shall have the
authority to determine the arbitrability of any Claim.  The parties understand
and agree that the arbitrator shall have the authority to award any remedy or
relief that a court of competent jurisdiction could order or grant, including,
without limitation, the issuance of preliminary and permanent injunctive
relief.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction.  Except as necessary in court proceedings to
enforce this arbitration provision or an award rendered hereunder, or to obtain
interim relief, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the Senior Vice President, Human Resources and the Employee.

 

6

--------------------------------------------------------------------------------


 

The Employee understands and acknowledges the significance and consequences of
this Agreement, that the consideration provided herein is fair and adequate, and
represents that the terms of this Agreement are fully understood and voluntarily
accepted.

 

HD Supply Holdings, Inc.

 

 

HD Supply, Inc.

 

 

 

 

 

 

 

 

By:

/S/ Meg Newman

 

1/26/15

 

Meg Newman

 

Date

 

SVP, Human Resources

 

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

/S/ Ricardo J. Nunez

 

1/24/15

Ricardo Nunez

 

Date

 

 

 

 

 

 

Sign and return to:

 

 

Charles White

 

 

HD Supply

 

 

3100 Cumberland Blvd., Ste 1700

 

 

Atlanta, GA 30339

 

 

 

7

--------------------------------------------------------------------------------
